DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 4/29/2022 of IDS  has been entered. Claims 1, 53-59 and 72-79 are allowed. 

Information Disclosure Statement

The information disclosure statement filed 4/29/2022 comply with the provisions of 37 CFR 1.97, 1.98 and  MPEP § 609.05(a) and have been considered


Reasons for Allowance
Claims 1, 52-59 and 72-79 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 52-59 and 72-79  are allowed because the prior art of record Prakash in view of Chien  and the newly cited art does not teach or suggest, singularly or in combination, at least the limitations of the base claims 1 and 74 that requires the limitations  in an aqueous steviol glycoside solution comprising: “one or more steviol glycosides, wherein if the steviol glycoside composition includes rebaudioside A, rebaudioside D, or rebaudioside M” in combination with “less than 0.3% (wt) of malonate, malonic acid, oxalate, oxalic acid, lactate, lactic acid, succinate, succinic acid, malate, or malic acid; or less than 0.05% (wt) of pyruvate, pyruvic acid, fumarate, fumaric acid, tartrate, tartaric acid, sorbate, sorbic acid, acetate, or acetic acid; or less than about 0.05% (wt) of chlorophyll”  further in conjunction with “a steviol glycoside solubility enhancer” wherein the steviol solubility enhancer comprises “i) one or more monocaffeoylquinic acids or salts thereof;” with “ at least 10% (wt) of one or more dicaffeoylquinic acids or salts thereof” and “at least one of an ester of ferulic acid and quinic acid, an ester of p-coumaric acid and quinic acid, an ester of sinapic acid and quinic acid, an ester of caffeic acid and tartaric acid, an ester of caffeic acid and 3-(3,4-dihydroxyphenyl)lactic acid, and isomers thereof” such that the ratio of steviol glycoside and solubility enhancer is “between 1:0.3 and 1:3 by weight” in the  steviol glycoside solution.
Base claim 74 further limits the aqueous solution of steviol glycoside “remains in solution for at least 7 days when stored a temperature of about 250 C.” Neither Prakash, nor Chien teach the combination of solubility enhancer as recited in the amended claim. Other  relevant prior art is 20130251881 A1, (cited in IDS) where the solubility enhancer is an organic acid “water soluble and include sorbic acid, ascorbic acid, benzoic acid, citric acid, tartaric acid, propionic acid, butyric acid, acetic acid, succinic acid, glutaric acid, maleic acid, malic acid, valeric acid, caproic acid, malonic acid, aconitic acid, potassium sorbate, sodium benzoate, sodium citrate, amino acids, and combinations of any of them.  … Reb D powder.”, which also does not address the solubility enhancer as claimed. Thus the inventive aqueous steviol glycoside solution with solubility enhancer in the amounts as claimed is free of prior art.   

Closest reference in the IDS of 4/29/2022 is US 1078010 to Purkayastha, which does not teach the claimed a steviol glycoside solubility enhancer” and also does not teach wherein the steviol solubility enhancer comprises “i) one or more monocaffeoylquinic acids or salts thereof;” with “ at least 10% (wt) of one or more dicaffeoylquinic acids or salts thereof” and “at least one of an ester of ferulic acid and quinic acid, an ester of p-coumaric acid and quinic acid, an ester of sinapic acid and quinic acid, an ester of caffeic acid and tartaric acid, an ester of caffeic acid and 3-(3,4-dihydroxyphenyl)lactic acid, and isomers thereof” such that the ratio of steviol glycoside and solubility enhancer is “between 1:0.3 and 1:3 by weight” in the  steviol glycoside solution.
Also see applicant’s arguments presented in applicant’s response of 8/24/2021 on pages 9-14, which are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791